COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Ricardo Romano v. The State of Texas

Appellate case number:    01-18-00538-CR

Trial court case number: 2167075

Trial court:              County Criminal Court at Law No. 6 of Harris County

       Appellant has filed a motion for leave to file a brief on remand. The motion is granted.
The State’s response brief, if any, shall be filed within 30 days of the date of this order.


       It is so ORDERED.

Judge’s signature: /s/ Richard Hightower
                      Acting for the Court


Date: February 18, 2021

Panel consists of Justices Kelly, Hightower, and Countiss